Citation Nr: 1636752	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-38 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a recurrent skin disorder to include rashes, dermatitis, and tinea versicolor of the face, neck, and arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from April 1978 to October 1978 and from May 1979 to August 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Togus, Maine, Regional Office which, in pertinent part, denied service connection for "rashes, multiple locations."  In December 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript was prepared and incorporated into the record.  

In light of the various skin diagnoses of record, the Board has recharacterized the issue as shown on the title page to encompass all currently diagnosed skin disorders. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In February 2015, this matter was remanded for further development, to include obtaining a VA examination and opinion.


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report for the scheduled VA examination that was necessary to evaluate the nature and etiology of her current skin disorder.

2.  A chronic skin disorder to include rashes, dermatitis, and tinea versicolor of the face, neck, and arms was not manifested in service and is not shown to be otherwise causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a recurrent skin disorder to include rashes, dermatitis, and tinea versicolor of the face, neck, and arms have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims on appeal by correspondence dated in January 2007. 

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter has been requested or obtained.  The available record includes service treatment records, VA treatment reports, and statements and testimony in support of the claim.  The development requested on remand has, to the extent possible, been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records. 

The Veteran testified during a Central Office hearing in December 2014, at which time the undersigned explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties of a VLJ to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103 (c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has she identified any prejudice in the conduct of the hearing.

Pursuant to the February 2015 remand, the Veteran was scheduled for a VA examination in May 2015 in order to address her pending skin disability claim.  The Board observes, however, she did not appear for the May 2015 VA examination.  She has provided no rationale showing good cause to explain why she failed to report for the examination.

There is no indication in the record that notification to the Veteran of the scheduled May 2015 VA examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).

The report from the VA Medical Center (VAMC) notes that the Veteran failed to report for the scheduled examination and that it attempted to reschedule, however there was no response from the Veteran.  Further, a June 2015 VA 21-0820, Report of General Information documents the AOJ's attempt to contact the Veteran by phone at the listed numbers of record.  The June 2015 supplemental statement of the case informed the Veteran of her failure to report and there being no showing in the record of good cause for this failure.  There is no record in the claims file of a response from the Veteran.  In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1 (q) (2015).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  38 C.F.R. § 3.159 (c).
II.  Analysis

The Veteran asserts that service connection for a recurrent skin disorder is warranted as she was treated for multiple skin complaints during active service.  At the December 2014 hearing before the undersigned VLJ, the Veteran testified that she received ongoing VA treatment for her recurrent skin disorder.  

The Veteran's service treatment records reflect that she was seen for variously diagnosed skin complaints.  An October 1979 treatment entry states that the Veteran complained of a rash involving the chin and the neck.  An assessment of "? atopic dermatitis" was advanced.  An August 1986 treatment entry conveys that the Veteran exhibited a dark rash on her arms and her eyes.  An assessment of "unk" was advanced.  An October 1986 dermatological evaluation conveys that the Veteran complained of itching and scaling of the eyelids.  An impression of "atopic eye dermatitis" was advanced.  A December 1989 treatment entry states that the Veteran complained of a rash on her back.  An assessment of "tinea versicolor of back" was advanced.  A July 1990 treatment entry notes that the Veteran complained of a "rash on mouth."  No diagnosis was advanced.  A June 1991 treatment entry states that the Veteran complained of a rash around the corners of her mouth.  An assessment of a skin irritation was advanced.  

Post-service clinical documentation states that the Veteran was seen for recurrent skin complaints.  The earliest noted complaint is a November 2003 VA treatment record relates that the Veteran complained of a bilateral pruritic hand rash and a latex allergy.  She reported that her hand rash progressed as she wore latex gloves while working.  A May 2007 VA treatment record conveys that the Veteran complained of an intermittent hand rash.  Impressions of "rash, ?eczema, [and] chemical irritation at work" were advanced.  A March 2009 VA dermatological evaluation states that the Veteran presented a history of "chronic hand dermatitis x many yrs, likely predominately CCIHD with ? concurrent atopy."  An assessment of "chronic hand dermatitis, likely CCI with ? atopy" was advanced.  

A September 2013 VA dermatology consultation report documents the Veteran's complaints of a pruritic eruption which began in mid-July of 2013.  She indicated that the eruption was first noted while in the sauna.  The Veteran complained of dryness of the face, neck, forearms, and eyelids.  She denied any history of any new medication or exposure to allergens.  Physical examination revealed the neck, bilateral upper eyelids, arms, and hands had diffuse erythematous plaques and patches with tiny papules.  There were no noted vesicles, bullae, erosions, or ulcerations.  The examiner's impression was diffuse dermatitis, to include allergic contact dermatitis, drug eruption (unlikely clinically), and lichen planus.  She was prescribed oral steroids and then skin cream.

In the February 2015 remand, the Board observed that the Veteran had not been afforded a VA dermatological evaluation to determine the relationship between her in-service skin complaints and her current skin disability.  The Board noted that VA's duty to assist included, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board found that a VA examination was necessary.  As noted above, the Veteran failed to report for a VA examination scheduled in May 2015.  Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled May 2015 VA examination without good cause.  See 38 C.F.R. § 3.655 (2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303 (b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's skin disabilities are not among those diseases for which the presumption and use of continuity of symptoms is available.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was seen for skin rashes in service, though there is no indication that she had a chronic skin disorder at service discharge.  Following the Veteran's military discharge, there is no medical evidence of record documenting any skin complaints prior to November 2003. 

Significantly, the Veteran failed to report for the VA examination scheduled in May 2015, in conjunction with her claim.  38 C.F.R. § 3.655.  There is not one medical opinion of record to support her contention of nexus between her current skin disability and her military service.

Consideration has been given to the Veteran's assertion that her skin disability is directly related to her active service, to include complaints noted therein.  The Board notes, however, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosed skin disabilities fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran's diagnosed skin disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical examinations, is needed to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report having itchy and patchy skin, there is no indication that the Veteran is competent to etiologically link these reported symptoms to the problems she experienced in service or to an in-service event.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating skin issues.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  The claim is denied.





ORDER

Service connection for a recurrent skin disorder to include rashes, dermatitis, and tinea versicolor of the face, neck, and arms is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


